SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á nueve de Diciembre de mil ochocientos noventa y nueve, en los autos seguidos por Doña Eva Acosta y Knight de Palacios, propietaria y vecina de esta Capital, contra Don José Balmes y Don Juan Olivas, del comercio é igual vecindad, ante el suprimido Juzgado de 1? Instancia de San Francisco y el Tribunal del Distrito de San Juan, sobre venta en pública subasta de la casa número 7 de la calle de San Justo y cancelación de hipotecas; autos pendientes ante Nos en recurso de casación por infracción de Ley interpuesto por Olivas, representado y defendido por el Letrado Don Wenceslao Bosch, estándolo á su vez Doña Eva Acosta de Palacios por el Letrado Don Francisco de P. Acuña. — Resultando : Que Doña Eva Acosta y Knight, con autorización de su legítimo esposo Don Rafael R. Palacios Salazar, produjo con fecha veinte y dos de Junio de mil ochocientos noventa y siete escrito de demanda en juicio declarativo de mayor cuantía contra Don José Balmes y Doña Emilia Chevremont, alegando ser dueña de tres sextas partes de la casa número 7 de la calle de San Justo de esta Capital, y los demandados, de una y dos sextas partes respectivamente, é invocando como fundamentos de derecho atinentes al caso los artículos 400, 404, 406 y 1,602 del Código Civil, suplicó se ordenara por sentencia la venta de la casa referida .en pública subasta, con admisión de licitadores extraños é imposición de las costas á quien se opusiere temerariamente á su pretensión. —Resultando: Que citados y emplazados Don José Balmes y Doña Emilia Chevremont,. el primero se allanó á la demanda interpuesta; y respecto de la segunda, se hubo por contestada, por no haberse personado en autos dentro del término legal. — Resultando: Que habiendo hipotecado Don *46José Balmes á favor de Don Juan Olivas la sexta parte del condominio de la finca expresada, por escritura pública de ocho de Abril de mil ochocientos noventa y siete, para garantir un crédito de cinco mil quinientos pesos, pagaderos á los cinco años, con interés de doce y medio por ciento al año, y adquirido el expresado Olivas por escritura de 5 de Octubre del mismo año las dos sextas partes pertenecientes á Doña Emilia Chevremont, modificó y amplió su demanda Doña Eva Acosta, dirigiéndola contra Olivas en sustitución de la Chevremont, no sólo como condueño sino como acreedor hipotecario y adicionándola con aquellos hechos; recomendó además de los fundamentos de derecho antes expuestos el artículo 125 de la Ley Hipotecaria, en cuanto al derecho real que á Olivas asistía sobre la sexta parte de la casa correspondiente á Balmes, pue's Olivas no podía ignorar que el condominio hipotecado estaba sujeto al derecho que tenían los demás partícipes de pedir que cesase la comunidad y de que en su caso se rematara la cosa común, quedando en su consecuencia sometido á la disminución de la garantía siempre que no alcanzara á cubrir el importe de la deuda; y suplicó por último que habiendo por excluida del juicio á Doña Emilia Chevremont, se tuviera por interpuesta en su lugar la demanda contra Don Juan Olivas, respecto del cual debía entenderse ampliada en la forma expuesta, condenándolo en su oportunidad á la venta en subasta de la casa; cuya subasta aceptará no sólo por su dominio sino además por su derecho hipotecario, el cual se cancelará en debida forma, cualquiera que sea el precio que se obtenga, sin perjuicio de sus derechos contra Balmes para cobrar la diferencia, con las costas á su cargo. — Resultando : Que Don Juan Olivas al contestar la demanda, estuvo conforme en que se procediese á la venta en pública subasta de la casa de que se trata, pero se opuso á la cancelación del derecho hipotecario que también había solicitado la parte demandante, exponiendo como fundamentos de hecho que por escritura pública de ocho de Abril de mil ochocientos noventa y siete *47Don José Balines reconoció deberle la cantidad de cinco mil quinientos pesos, hipotecando á la seguridad del pago de dicha cantidad en el término de cinco años, intereses de uno y medio por ciento mensual y costas, la sexta parte de la casa número 7 de la calle de San Justo; que de la hipoteca antedicha se tomó razón, previo pago de los derechos reales en el Registro de la Propiedad de esta Capital con fecha 14 de Abril citado; y que entre la fecha de la escritura y aún la de su inscripción y la de la demanda interpuesta mediaba un intervalo de tiempo de más de dos meses: y alegándo como fundamentos de derecho los artículos 348, 399, 404, 405, 1,254 y 1,255 del Código Civil, y los 25 y 27 de la Ley Hipotecaria, y oponiendo la excepción de sine actione agis, suplicó se le hubiese por allanado á la demanda en la parte relativa á la venta en pública subasta de la casa número 7 de la calle de San Justo y por opuesto al -otro extremo concerniente á la cancelación de la hipoteca antes de espirar el término en el contrato fijado, declarándose en su día sin lugar respecto de ese punto la demanda, con imposición de las costas á la parte actora. — Resultando: Que Olivas al escrito de contestación acompañó copia de la escritura otorgada á su favor en ocho de Abril de mil ochocientos noventa y siete, por Don José Balmes, hipotecándole la sexta parte que le correspondía en el dominio de la casa número 7 de la calle de San Justo, para garantía y seguridad de cinco mil quinientos pesos, que el primero prestó al segundo y que éste se obligó á satisfacerle en un plazo de cinco años, con el interés del uno y medio por ciento mensual, siendo extensiva la hipoteca á asegurar trescientos pesos más por razón de intereses y costas, y dando á dicha sexta parte el mismo valor á que asciende la suma asegurada; é igualmente acompañó copia de otra escritura otorgada en cinco de Octubre del propio año por la que Doña Emilia Chevremont le vendió las dos sextas partes que le correspondían en la mencionada casa, por precio de nueve mil quinientos pesos. — Resultando: Que el demandante insistió al replicar en cuanto tenía ex-*48puesto, añadiendo que con fecha trece de Marzo de mil ochocientos noventa y siete, por ante el Notario Don Antonio Alvarez Nava,, requirió á Don José Balmes para que conviniera en aceptar la adjudicación de la mitad del valor de la casa que á aquél pertenecía, ó se prestara á sacar la finca á pública subasta para la división del producto entre los condueños, á lo que expuso Balmes que se abstenía de contestar basta el día siguiente por tratarse de asunto de importancia, en que quería oir el dictamen de un Letrado, y lejos de dar la contestación ofrecida, otorgó en ocho de Abril siguiente la escritura hipotecaria á favor de Don Juan Olivas, su hermano y consocio, comprometiendo en la hipoteca todo el valor que atribuía á su participación en la finca; y después de citar como fundamentos legales los artículos 1,218 del Código Civil y 503 de la Ley de Enjuiciamiento Civil, reprodujo la petición de la demanda y su ampliación habiendo acompañado copia de la escritura de requerimiento de que hizo mérito. — Resultando: Que no habiendo duplicado Don Juan Olivas dentro del término que se señaló, se hubo por evacuado ese trámite. — Resultando: Que Don José Balmes en el escrito de dúplica manifestó su conformidad con los hechos 'adicionados por Doña Eva Acosta en el de réplica, alegando que su dominio sobre la sexta parte de la casa en la fecha de la escritura hipotecaria que otorgó á favor de Don Juan Olivas, no tenía limitación alguna, por lo que, según el artículo 348 del Código Civil, pudo disponer á su antojo de aquel condominio, y que si bien las actas notariales tienen todo el valor de documentos públicos, sólo obligan á aquello que en dichas actas conste, suplicando en su virtud sp resuelva en su día como solicitó en el escrito de contestación á la demanda. — Resultando : Que suministradas pruebas por las partes y sustanciado el juicio en dos instancias, el Tribunal del Distrito de San Juan dictó en tres de Octubre último sentencia, por la que ordenó la venta en pública subasta, con admisión' de licitadores extraños, de la casa número 7 de la calle de San Justo, repartiéndose su precio *49entre los condueños en proporción á su interés en el condominio, debiendo en su consecuencia el condueño Don Juan Olivas cancelar en su totalidad la hipoteca constituida sobre la sexta parte que á Don José Balmes corresponde, cualquiera que sea el precio que en el remate se obtenga, quedando á salvo el derecho de Olivas para ejercitarlo contra Balmes en el caso de que el producto de la parte proporcional de éste en el remate, no llegue á cubrir la totalidad del crédito, y entendiéndose la obligación de cancelar impuesta á Olivas, si el comprador en el remate de la finca .lo exigiere con las costas de primera instancia á Olivas,, confirmándose en lo conforme, y en lo que no, revocándose la sentencia del Juzgado, sin especial condenación de costas en la segunda instancia. — Resultando: Que Don Juan Olivas ha interpuesto recurso de casación por infracción, de ley contra la expresada sentencia, autorizado por lonúmeros 1?, 2? y 4? del artículo 1,690 de la Ley de Enjuiciamiento Civil, y citando como infringidos: — Primero. El artículo 105 de la Ley Hipotecaria, según el cual la hipoteca sujeta directa é inmediatamente los bienes sobre que se impone, cualquiera que sea su poseedor al cumplimiento de la obligación para cuyá seguridad fué constituida, infiriéndose de tal prescripción que de la escritura hipotecaria de ocho de Abril de mil ochocientos noventa y siete, otorgada por Don José Balmes á favor de Don Juan Olivas sobre la sexta parte de la casa de la calle' de San Justo, no pueden nacer otros vínculos de derecho ni derivarse más obligaciones que las que del contrato naturalmente se deduzcan entre las partes contratantes y el tercero que puecja algún día adquirir esa sexta parte, por lo que Doña Eva Acosta, que sólo tiene condominio de una mitad de dicho inmueble, y que no intervino en la escritura hipotecaria ni sufre por la hipoteca lesión ó perjuicio, carece de acción en su carácter de dueña del expresado condominio para exigir de Olivas cancelaciones de gravámenes que no afectan á su participación. — Segundo. El artículo 399 *50del Código Civil, que dispone que todo condueño tendrá la plena propiedad de su parte y la de sus frutos y utilidades que le correspondan, pudiendo en su consecuencia enajenarla, cederla ó hipotecarla, y estando el efecto de la enajenación ó de la hipoteca con relación á los condueños limitado á la porción que se le adjudique en la división al cesar la comunidad, en cuya virtud Don José Balmes pudo hipotecar como lo hizo á favor de Don Juan Olivas ó de cualquiera otra persona su participación en el inmueble cuyo remate se solicita, siempre que la hipoteca no afectara para nada las participaciones de los demás condueños, aunque corriendo siempre el acreedor hipotecario la contingencia de que pudiera llegar un día en que cesara la comunidad y el adquirente exigiera la cancelación ó el depósito de la parte de precio correspondiente á la parte hipotecada; y por no estimarlo así la sentencia recurrida, y por consignarse erróneamente en uno de los considerandos que el gravamen constituido en la sexta parte de la casa número 7 de la calle de San Justo á favor del condueño Don Juan Olivas, por estar constituido sobre la parte alícuota de una cosa esencialmente indivisible, afecta por iguales partes y en proporción al total de la cosa, resulta el fallo una violación del artículo citado, de todos los demás preceptos del Código Civil en materia de comunidad de bienes, y de los artículos de la Ley Hipotecaria que á hipotecas se refieren. — Tercero. El artículo 131 de la Ley Hipotecaria, aplicable por analogía al caso de autos, relativo á que si para el pago de alguno de los plazos del capital ó de los intereses de un crédito hipotecario, fuere necesario enajenar la finca hipotecada y aún quedaren por vencer plazos de la obligación, se verificará la venta y se transferirá la finca al comprador con la hipoteca correspondiente á la parte del crédito que no estuviere satisfecha, la cual con los intereses se deducirá del precio, añadiéndose luego en otro párrafo que si el comprador no quisiere la finca con esta carga, depositará su importe con los intereses que *51le correspondan, para que sea pagado el acreedor, al vencimiento de los plazos pendientes, de cuyo precepto se infiere que cuando se trata del remate de bienes hipotecados, en todo ó en parte, sólo el comprador ó el rematista está autorizado, y por tanto tiene acción, para exigir lo que en el párrafo antedicho se expresa, esto es, para "reconocer la hipoteca ó para depositar la cantidad por ella asegurada, á fin de que el acreedor sea pagado á su vencimiento; y por no estimarlo así la sentencia recurrida, declarando con lugar la demanda en el extremo de que Olivas está obligado á cancelar, aunque haciendo depender de la voluntad del comprador la cancelación, cuando ni en el mencionado artículo 131 ni en ninguno otro de la Ley Hipotecaria ó del Código Civil se impone al acreedor hipotecario tal obligación de cancelar á instancia de otra persona --que no sea el comprador, sino que sanciona á éste el derecho para reconocer la hipoteca ó depositar su importe, si no quiere la finca con gravamen, ha faltado evidente y manifiestamente al precepto que entraña el artículo 131 de la Ley citada. — Cuarto. El artículo 350 de la Ley de Enjuiciamiento Civil, que exige .que las sentencias sean claras y precisas y congruentes con las pretensiones de las partes, á cuya regla no se atempera la sentencia recurrida, que no sólo carece de tales claridad y precisión, sino que tiene pronunciamientos contradictorios, dado que ejercitando Don Rafael Palacios y Doña Eva Acosta una acción de condominio para que se cancele la hipoteca que grava la sexta parte del inmueble hipotecado, al efectuarse el remate, el Tribunal declara con lugar la demanda respecto á ese extremo de la cancelación, en tales términos que resalta á la vista una paldiaria contradicción, porque si el Tribunal pudo imponer á Olivas la obligación de cancelar, no era necesaria la voluntad del comprador para que la cancelación se efectuara, y si para la eficacia de tal obligación es indispensable la conformidad del comprador, es evidente que la obligación impuesta carece de valor y eficacia, y si sólo *52la voluntad del comprador es la que decide de la suerte de la hipoteca, obvio es que el propietario del condominio carece de acción para exigir lo que sólo en derecho corresponde al comprador del inmueble, habiendo dictado el Tribunal de Distrito un fallo contradictorio por haber confundido las acciones del condominio con las del hipotecario. —Quinto. El artículo 1,516 de la Ley de Enjuiciamiento Civil, aplicable por analogía, del cual se infiere que en el caso de remate de bienes afectos á hipotecas, las cancelaciones sólo pueden decretarse á instancia del comprador, previo depósito de las cantidades por las hipotecas representadas, careciendo por tanto Doña Eva Acosta y Don Rafael Palacios, que sólo son dueños de un condominio de acción, para pedir lo que es derecho exclusivo del comprador, cuando el remate se haya efectuado. — Sexto. El artículo 1,902 del Código Civil, que declara que el que por acción ú omisión causa daño á otros, interviniendo culpa 6 negligencia, está obligado á reparar el daño causado, pues la demanda promovida por Doña Eva Acosta, en la parte relativa á que se obligue á Olivas á cancelar, era de todo innecesaria, toda vez que los derechos del comprador ó rematista permanecían inalterables el día del remate, bien para optar por el depósito de la parte de precio correspondiente á la sexta parte hipotecada, si no cubría la cantidad garantida por la hipoteca, bien para reconocer la hipoteca misma, por cuya razón el sostenimiento del pleito por parte del actor ha ocasionado perjuicios á Olivas, quien lejos de abonar las costas, como se ordena en el fallo, ha de ser reintegrado por el actor de todas las causadas en el sostenimiento de sus derechos. — Visto, siendo Ponente el Juez Asociado Don José C. Hernández. — Considerando : Que la Sala sentenciadora no ha infringido el artículo 175 de la Ley Hipotecaria, que se cita en el primer motivo del recurso, y que concuerda literalmente con el artículo 1,876 del Código Civil, pues el fallo ordena que el crédito hipotecario constituido por Don José Bal*53mes á favor de Don Juan Olivas, sobre la sexta parte de la casa número 7 de la calle de San Justo, sea cubierto con el producto en venta de dicha sexta parte hasta donde alcance, cancelándose la hipoteca, si el comprador de la finca lo solicitare, con lo cual se reconoce en éste el derecho de optar por el pago de dicho crédito ó por su reconocimiento, hasta donde alcance el valor que en el remate corresponda á 4a sexta parte hipotecada por Olivas, para no lesionar los derechos de los demás condueños, respetándose así el precepto que aquel artículo entraña, 6 sea que la hipoteca sujeta directa ó inmediatamente los bienes sobre que se impone, cualquiera que sea su poseedor, al cumplimiento de la obligación para cuya seguridad fué constituida, y armonizándolo con los artículos 131 de la Ley Hipotecaria y 399 del Código Civil, cuyo cumplimiento invoca la misma parte recurrente al exponer los motivos segundo y tercero del recurso. — Considerando: Que si bien al establecer el Tribunal del Distrito de San Juan en uno de los considerandos del fallo recurrido, que el gravamen constituido sobre la sexta parte de la casa número 7 de la calle de San Justo por el condueño Balmes, á favor del otro condueño Olivas, por estar constituido sobre parte alícuota de una cosa esencialmente indivisible, afecta por iguales partes y en proporción al total de la cosa, ha incurrido en error de derecho apartándose del artículo 399 del Código Civil, según el cual la hipoteca constituida por un condueño sobre su parte de dominio no produce efecto con relación á las partes de los demás condueños, ese error no trasciende á la parte dispositiva de aquel fallo, cuyos extremos no están en contradicción con 'el mencionado artículo, y no puede producir por tanto la casación de la sentencia, porque ésta subsiste por otros fundamentos, y el recurso no es útil contra los razonamientos del Tribunal sentenciador que no sean esenciales al fallo.— Considerando en orden al tercer motivo de casación, que la sentencia se atempera á los preceptos del artículo 131 de la Ley Hipotecaria, aplicables por analogía al caso de autos, y *54que se suponen infringidos, pues lejos de negarse al comprador en remate de la casa número 7 de la calle de San Justo, la alternativa de reconocer la hipoteca constituida por Balmes á favor de Olivas, ó de pedir el depósito de la cantidad que á ella corresponda, se le reconoce semejante derecho, aunque restringido al valor ó precio que en el remate obtenga la sexta parte hipotecada, por exigirlo así los artículos 399 y 1,876 del Código Civil, pues si la hipoteca afecta directa é inmediatamente los bienes sobré que se impone, y si con relación á los condueños de una cosa común está limitada á la porción que al condueño que la haya constituido corresponda en la división al cesar la comunidad, es obvio que llegado el caso de enajenarse una cosa común, la parte de precio que toque al condueño hipotecante es la que puede servir de base para el pago del crédito hipotecario ó para su reconocimiento por el rematista. — Considerando, en cuanto al cuarto motivo de casación, que habiendo solicitado Doña Eva Acosta en la demanda ampliada, respecto de Don Juan Olivas, que se condene á éste á la venta en subasta de la casa número 7 de la calle de San Justo, cuya subasta aceptará no sólo por su condominio sino además por su derecho hipotecario, el cual se cancelará en debida forma, cualquiera sea el precio que se obtenga, sin peijuicio de sus derechos contra Balines para cobrar la diferencia, y habiéndose opuesto en absoluto Don Juan Olivas á tal demanda en la parte relativa á la cancelación de la hipoteca antes de expirar el término en el contrato fijado, con súplica de que respecto de ese ex-tremo se declare sin. lugar la demanda, la sentencia que resuelve el litigio en los términos ya expuestos, es clara y precisa, y guarda congruencia con las pretensiones deducidas por las partes, según previene el artículo 358 de la' Ley de Enjuiciamiento Civil, pues accede sustancialmente á lo pedido por la parte actora, ordenando á Olivas la cancelación de la totalidad de la hipoteca constituida sobre la sexta de dominio que á Balmes corresponde en la casa, si el comprador en el remate de la finca lo exigiere, sin que esa modi*55ficación ó restricción qne afecta al mismo derecho discutido, quebrante aquella congruencia, como tampoco apareja contradicción alguna. — Considerando: Que tampoco se ha infringido el artículo 1,516 de la Ley de Enjuiciamiento Civil, citado en el motivo quinto del recurso, como aplicable por analogía, pues la sentencia, lejos de negar que la cancelación de la hipoteca constituida por Balmes á favor de Olivas, debe llevarse á efecto á instancia del comprador de- la finca en el remate, lo reconoce de un modo expreso al ordenar que la obligación de cancelar impuesta á Olivas debe entenderse con la restricción dé si el comprador en el remate de la finca lo exigiere. — Considerando : Que si bien la parte recurrente al exponer los motivos de casación 1?, 3?, 4? y 5?, pretende deducir que han sido infringidos los artículos 105 y 131 de la Ley Hipotecaria, y 358 y 1,516 de la de Enjuiciamiento Civil, por reconocerse en la sentencia, según alega, acción á Doña Eva Acosta para pedir lo que sólo el comprador tiene derecho á exigir al verificarse el remate de la casa número 7 de la calle de San Justo, tal infracción no existe, pues los artículos 105 de la Ley Hipotecaria y 358 de la de Enjuiciamiento Civil son extraños á semejante particular, y si bien los artículos 131 de la primera de las Leyes citadas y 1,516 de la segunda, aplicables por analogía á la venta en subasta de una cosa común, conceden al comprador ó rematista el derecho de optar por el reconocimiento de la hipoteca que grave la finca subastada ó por su cancelación, mendiante el depósito de la cantidad asegurada por la hipoteca, ese derecho se reconoce expresamente en la sentencia recurrida al comprador ó rematista, y no á Doña Eva Acosta, la cual no ha ejercitado acción para ello, sino para que Don Juan Olivas, como condueño y como acreedor hipotecario de parte alícuota, venga á la división de la cosa común, estando en su día bajo uno y otro concepto sujeto á las resultas de la misma, á cuyo llamamiento ha correspondido Olivas negándose en absoluto á la cancelación del crédito, mientras éste no esté vencido y pagado, y sin indicar siquiera su conformidad con *56la cancelación de la hipoteca en el caso de qne el comprador optara por ella, olvidando así al contestar la demanda los textos legales que en el recurso estima infringidos. — Considerando : Que si por las razones expuestas no se han cometido las infracciones alegadas en los cinco primeros motivos del recurso, tampoco resulta infringido el artículo 1,902 del Código Civil, que se cita en el sexto, porque no ejecuta propiamente un daño quien se limita á pedir ante los Tribunales la realización de un derecho más ó menos claro, siendo la imposición de costas el único correctivo aplicable en cada caso concreto, cuando se desestiman las pretensiones injustificadas,'correctivo que ha de tener por base la estimación de la temeridad ó mala fe con que procede el litigante, contra, cuya estimación no cabe recurso alguno. — Fallamos: Que debemos declarar y declaramos no haber lugar al recurso de casación interpuesto por Don Juan Olivas, á quien condenamos en las costas; y con certificación de esta resolución, devuélvanse los autos al Tribunal del Distrito de San Juan, á los fines procedentes. — Así por esta nuestra sentencia, que se publicará en la 'Gaceta Oficial, lo pronunciamos, mandamos y firmamos.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Don José C. Plernández, Ponente en este recurso, celebrando audiencia pública dicho Tribunal en el día de hoy, de que .certifico como Secretario en Puerto Rico, á nueve de Diciembre de mil ochocientos noventa y nueve. — E. de J. López Gaztambide.
José S. Quiñones. — José O. Hernández. — José M> Figueras. — Juan Morera Martínez. — Luis de Ealo y Domínguez.